Citation Nr: 0615498	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-39 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for asbestosis.

2.  Entitlement to service connection for coronary artery 
disease (CAD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1959 to 
December 1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issue of service connection for CAD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Manifestations of the veteran's asbestosis include shortness 
of breath, a cough with occasional small amounts of blood in 
his sputum, calcified pleural plaques, multiple subcentimeter 
indeterminate nodules in both lungs, and Forced Vital 
Capacity (FVC) of 96 percent predicted.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for asbestosis have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6833 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005). 

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, which 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman.  The Court held that such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in January 2004 (and prior to the initial 
adjudication of the claim) the RO sent the veteran a letter 
that informed him of the evidence necessary to establish 
service connection for asbestosis, what evidence they would 
obtain, and what evidence he should submit.  This letter 
also, essentially, requested that he provide any medical 
evidence in his possession that pertained to the claim.  

Regarding the claim for an initial increased evaluation for 
the service-connected asbestosis (established by the appealed 
decision), the RO did not send the veteran a letter that 
specifically informed him of the evidence necessary to 
establish a higher disability this disorder.  Again, however, 
the January 2004 letter essentially requested that he provide 
any medical evidence in his possession that pertained to this 
claim, and a September 2004 statement of the case provided 
information as to what the criteria was for a higher 
evaluation for asbestosis.  The veteran is not prejudiced by 
the lack of information regarding establishing effective 
dates, as an increased rating has been denied, and no 
effective date will be assigned (questions as to the 
appropriate effective date to be assigned are rendered moot).  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  Service medical records and 
private medical records have been obtained from every source 
identified by the veteran and have been associated with the 
claims folder.  As the veteran was provided a VA examination 
in May 2004, the Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment. 38 C.F.R. § 4.10.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  The regulations do not give 
past medical reports precedence over the current medical 
findings.  Where, as in the instant case, the appeal arises 
from the original assignment of a disability evaluation 
following an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time with consideration given to the propriety 
of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

In June 2004, the RO granted service connection for 
asbestosis and assigned a 10 percent rating under 38 C.F.R. 
§ 4.97, Diagnostic Code 6833.  Diagnostic Code 6833 assigns 
ratings based largely on the veteran's scores on the FVC and 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath, or DLCO (SB), tests.  A 10 percent disability 
rating is assigned for asbestosis with FVC of 75 to 85 
percent of the value predicted, or; DLCO (SB) of 66 to 80 
percent of the value predicted.  A 30 percent rating is 
warranted for FVC of 65 to 74 percent predicted, or; DLCO 
(SB) of 56 to 65 percent predicted.  A 60 percent evaluation 
requires FVC of 50 to 64 percent predicted, or; DLCO (SB) of 
40 to 55 percent predicted, or; maximum exercise capacity of 
15 to 20 ml/kg/min oxygen consumption, with cardiorespiratory 
limitation.  A total (100 percent) evaluation requires 
demonstrated evidence of an FVC of less than 50 percent 
predicted, or; DLCO (SB) of less than 40 percent predicted; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or; cor 
pulmonale or pulmonary hypertension; or a necessity for 
outpatient oxygen therapy. 

VA has obtained the veteran's private medical records from 
May 2003 to December 2003 and an examination report 
discussing the veteran's May 2004 VA examination and June 
2004 follow-up.  In August 2003, the private physician noted 
a nodular density and of bilateral calcified pleural plaques 
consistent with prior asbestos exposure on the veteran's 
chest x-ray.  In May 2004, the veteran told the VA examiner 
that he experienced shortness of breath with exertion and 
with occasionally sitting.  He also reported experiencing 
some associated cough with occasional small amounts of blood 
in his sputum.  He denied orthopnea.  The June 2004 VA 
examination report reflects an FVC of 96 percent predicted, 
and no DLCO (SB) values were provided.  The examination 
report contains a diagnosis of asbestosis of the lungs, 
severely abnormal.  

For his higher initial rating request to be granted, the 
veteran's FVC must be at or below 74 percent predicted, his 
DLCO (SB) must be at or below 65 percent predicted, or he 
must exhibit one of the additional restrictions listed under 
the 60 and 100 percent ratings.  The veteran's medical 
records reflect that none of these conditions are satisfied.  
Consequently, an initial evaluation in excess of 10 percent 
is not warranted.

A March 2006 Informal Hearing Presentation from the veteran's 
representative offers two reasons to remand the claim.  The 
first is that the veteran's asbestosis has worsened since his 
June 2004 VA examination, making the available evidence too 
old to adequately evaluate the veteran's current 
symptomatology.  See Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).  
However, VA is only required to conduct a reexamination if 
evidence indicates that there has been a material change in a 
disability or that the current rating may be incorrect.  
Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); Snuffer v. 
Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95.  

There is no material evidence indicating a change in the 
severity of the veteran's asbestosis since he was last 
examined in June 2004.  His August 2004 notice of 
disagreement and his November 2004 appeal merely contend that 
his condition is "worse," and the March 2006 presentation 
only indicates that his "asbestos related symptoms [have] 
worsened."  He has not described how a single asbestosis 
symptom has worsened since June 2004, nor has he notified VA 
of any existing medical evidence that is not in the claims 
file.  The Board concludes there is sufficient evidence to 
fairly rate the service-connected disability, and the 
veteran's remand request is rejected.  See VAOPGCPREC 11-95 
(the duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted).  

Alternatively, it is contended that a remand is necessary so 
the RO can obtain private medical records that are missing 
from the claims file.  The indicated records, however, are 
already in the claims file and were considered by the RO in 
its June 2004 rating decision.  The RO received these records 
in February 2004 after submitting a request for the veteran's 
medical records from June 2003 to the present, the dates 
provided by the veteran.  The veteran has not identified any 
additional evidence that has not been obtained.  Therefore, 
VA has fulfilled its duty to assist, and a remand for further 
development is not warranted.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2005). The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for asbestosis is denied.  


REMAND

The Board notes that the veteran's November 2003 claim does 
not raise the CAD issue.  Reference to CAD first appears in 
the May 2004 VA examination report, in which it appears a CAD 
diagnosis is included based on the veteran's recitation of 
his medical history.  The Board notes the RO had requested a 
respiratory examination, which was presumably conducted by a 
doctor who specializes in respiratory conditions, not by a 
cardiologist.  The examiner did not have access to the 
relevant medical files and was not asked to examine the 
veteran for a cardiac disability.  The examination report 
does not include a CAD nexus opinion.  The RO's June 2004 
rating decision subsequently denies service connection for 
CAD, even though the veteran never actually raised the claim 
and has not been provided a proper CAD examination.  
Additionally, the veteran was never asked to submit evidence 
or information under the VCAA and has not been informed of 
his rights and responsibilities with respect to a CAD service 
connection claim.  In view of the above, the Board finds the 
veteran has not been afforded a meaningful opportunity to 
participate effectively in the processing of a CAD service 
connection claim.  

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been satisfied 
with regard to the veteran's claim for 
entitlement to service connection for CAD. 
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005). In this regard, the veteran should 
be provided a notice letter and 
specifically told of the information or 
evidence not of record that is necessary 
to substantiate his claim for service 
connection for CAD, the information and 
evidence he is expected to submit, and the 
information or evidence that VA will 
obtain, if any. 
38 U.S.C.A. § 5103(a). The veteran should 
also be asked to submit all pertinent 
information or evidence in his possession. 
38 C.F.R. § 3.159.

VA should ensure compliance with the 
notification requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  For a service connection 
claim, these elements include: 1) veteran 
status; 2) existence of a disability; (3) 
a connection between the veteran's service 
and the disability; 4) degree of 
disability; and 5) effective date of the 
disability.  

2. The veteran must be afforded a VA 
examination to determine the etiology of 
any cardiac abnormality found. The 
veteran's entire claims file must be made 
available and reviewed by a cardiologist, 
and a nexus opinion must be offered 
regarding the etiology of the veteran's 
current CAD.  The examiner must state 
whether it is at least as likely as not 
that any diagnosed cardiac disability is 
related to the lower left chest pains the 
veteran experienced on January 11, 1963, 
or is otherwise related to military 
service.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.

3. After the above has been completed, the 
RO must readjudicate the issue on appeal, 
taking into consideration all evidence 
added to the file since the most recent VA 
adjudication. If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
Supplemental Statement of the Case. The 
veteran must then be given an appropriate 
opportunity to respond. Thereafter, the 
case must be returned to the Board for 
appellate review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required by the 
veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO. Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


